Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 11-30 are pending in this application, which is an RCE of Serial Number 16/331215; which is a 371 of PCT2016/077623.  Amended claims 11, 18, and 28 are noted.
	The preliminary amendment dated 04/22/2021 has been entered and carefully considered.  The examiner appreciates the amendment to the claims.  In view of said amendment, the previous art rejection has been withdrawn.
  	Claims 28-30 are withdrawn from consideration as being directed to a nonelected invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) in view of Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation).
Shiomi discloses a susceptor for use in a semiconductor manufacturing apparatus (title) in which the susceptor 20 has a substrates 10, 11 mounted thereon and heated by induction heating (0005-0006 and Figures 5-6). The susceptor can be used in a CVD apparatus (0001-0004) and is “disklike” (0095) and appears as a plate (Figure 6a and 6b), which reads on the claimed plate.  The susceptor is rotated using a rotation mechanism having a rotational drive shaft (0057) formed of a carbon rod 40 (0086), which reads on the vertical rod.  However, the reference fails to teach insulation and an induction coil enclosing the vertical rod.
Hayashi teaches a substrate processing apparatus (title) having a mounting stage (susceptor) which holds a wafer (0005).  A power supply rod 38 projects from a substrate 41 disposed below the susceptor 12 and is covered with insulation and an induction coil which is used for heating (0069-0074 and Figure 2).  It would have been obvious to one skilled in the art to use a rod covered with insulation and an induction coil in Shiomi with the expectation of success because Hayashi teaches the conventionality of using insulation and an induction coil to cover a rod.
Muto teaches a wafer support for a chemical vapor deposition method (abstract) in which thermal conduction comes from the wafer support 20 (0084).  It would have been obvious to utilize thermal conduction between the vertical rod and the horizontal plate in Shiomi with the expectation of success because Muto teaches of using thermal conduction from the wafer support.
Regarding claim 13, Shiomi teaches a carbon rod 130, a control rod 258, and a displacement rod 250.
	Regarding claim 15, Shiomi teaches insulation 37b fully enclosing the rod 38 (0069 and Figure 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) in view of Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and further in view of Kraus et al. (2014/0127887).  The combination of Shiomi/Hayashi/Muto fails to teach free of a resistive heater.
Kraus teaches a CVD system (title) in which a substrate can be heated by induction heating or resistive heating (0080).  One skilled in the art would understand in this context that they are similar.  To eliminate resistive heaters and rely solely on induction heating in the combination would have been obvious in the absence of a showing of criticality.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) in view of Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and further in view of Kajihara (2014/0231019).  The combination of Shiomi/Hayashi/Muto fails to teach the heating the rod.
Kajihara teaches a CVD susceptor (0013) in which a rod is heated by a heater power supply (0025).  It would have been obvious to use a heated rod in the combination with the expectation of success because Kajihara teaches of heating a rod with a heater power supply.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) in view of Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and further in view of Rudolph et al. (6,062,851).  The combination of Shiomi/Hayashi/Muto fails to teach threads.
Rudolph teaches a susceptor (title) in which a susceptor plate is tied to an insulation later by nuts threaded onto the tie-rods (col.5 lines 1-39).  It would have been obvious to utilize threads for attachment in the combination with the expectation of success because Rudolph teaches of attaching layers by threads.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) in view of Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and further in view of Tsutsumi et al. (2003/0182924).  The combination of Shiomi/Hayashi/Muto fails to teach curved corners.
Tsutsumi teaches using a rod having curved corners to avoid the stress which reduces service life (0043).  It would have been obvious to use a rod having curved corners in the combination with the expectation of avoiding stress because Tsutsumi teaches that curved corners avoids stress which reduces service life.
Claims 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) in view of Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and further in view of Nami et al. (2006/0081614).
In independent claim 18, the applicant requires a susceptor in a reaction chamber and an induction coil around the vertical rod.  Shiomi teaches placing susceptors into a chamber (0037) and heating coils around the rod (Figure 10).  With respect to the rotation of the base and an induction coil around the rod, Shiomi teaches rotating during the deposition process (0013, 0118) and Hayashi teaches an induction coil which is used for heating (0069-0070 and Figure 2).
With respect to the newly added limitation of blocking a magnetic flux, the combination of Shiomi/Hayashi/Muto fails to teach same.  Nami teaches a heating apparatus (title) in which a magnetic flux blocking plate 8 is between a fixation roller 1 and an induction coil 6 (0048 and Figure 2).  It would have been obvious to utilize a plate to block the magnetic flux of the induction coil in the combination with the expectation of success because Nami teaches of using a plate to block the magnetic flux.
Regarding claim 19, Hayashi teaches insulation around the coil and rod (0069-0070 and Figure 2).
Regarding claim 21, the applicant requires gas inlets.  It is noted that in the background of Shiomi that multiple gas inlets are taught (0011-0015).  It would have been obvious to use multiple gas inlets in Shiomi with the expectation of success depending on the desired final product.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and Nami et al. (2006/0081614) and further in view of Rudolph et al. (6,062,851).  The combination of Shiomi/Hayashi/Muto/Nami fails to teach threads.
Rudolph teaches a susceptor (title) in which a susceptor plate is tied to an insulation later by nuts threaded onto the tie-rods (col.5 lines 1-39).  It would have been obvious to utilize threads for attachment in the combination with the expectation of success because Rudolph teaches of attaching layers by threads.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and Nami et al. (2006/0081614) and further in view of Fiala et al. (6,257,881).  The combination of Shiomi/Hayashi/Muto/Nami fails to teach screws.
Fiala teaches of using an insulation layer 114 in a susceptor plate 112 (col.5 lines 39-46) wherein screws, bolts, posts are used to secure elements together (col.3 line 46 – col.4 line 26).  It would have been obvious screws to attach items together with screws in the combination with the expectation of success because Fiala teaches the conventionality of using screws to secure elements.

Regarding claim 25, Fiala teaches screws (col.3 line 46 – col.4 line 26).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and Nami et al. (2006/0081614) and further in view of Kobayashi et al. (4,305,777).  The combination of Shiomi/Hayashi/Muto/Nami fails to teach the appropriate diameters.
Kobayashi teaches a rod diameter of 10 mm and a susceptor opening of 2mm (col.5 lines 5-19).  It would have been obvious to use a rod having a larger diameter than the susceptor diameter in the combination with the expectation of success because Kobayashi teaches a larger rod diameter.  Regardless, to vary the diameter would have been obvious in the absence of a showing of unexpected results.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and Muto et al. (WO 2016/088671A1) (using 2017/0327970 as a translation) and Nami et al. (2006/0081614) and further in view of Tsutsumi et al. (2003/0182924).  The combination of Shiomi/Hayashi/Muto/Nami fails to teach curved corners.
Tsutsumi teaches using a rod having curved corners to avoid the stress which reduces service life (0043).  It would have been obvious to use a rod having curved corners in the combination with the expectation of avoiding stress because Tsutsumi teaches that curved corners avoids stress which reduces service life.

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/507399 in view of Iza (2010/0199914).
Li et al. (2019/0335548) teaches a susceptor for chemical vapor deposition, comprising: a horizontal component with a top surface and a bottom surface, wherein the top surface is configured to support one or more wafers; a vertical component extending from the bottom surface of the horizontal component along a longitudinal axis that is substantially perpendicular to the horizontal component; and a hollow region within the vertical component (claim 1), which is similar to pending claim 11.  However, the reference fails to teach a hollow rod.
Iza teaches a CVD reactor chamber (title) which comprises a susceptor having a hollow rod (0027).  It would have been obvious to utilize a hollow rod in a susceptor in Li with the expectation of success because Iza teaches the conventionality of using same.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argues that Shiomi cannot be combined with Hayashi (pp.8-14).
The examiner disagrees.  Shiomi is directed to a susceptor for a semiconductor manufacturing method (title) and Hayashi teaches a substrate processing apparatus (title) having a semiconductor wafer on a susceptor (0056).
Applicant next argues that the obviousness double patenting rejection should be obviated because Li has not been examined yet (p.16).
The examiner disagrees.  The ODP rejection is still tenable regardless of whether Li has been examined or not.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/04/2021